Citation Nr: 1337705	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral spine degenerative changes (low back disability), currently rated 20 percent disabling. 

2.  Entitlement to a compensable evaluation for left wrist carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran served on active duty from November 1989 to January 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was in June 2009.  Private treatment records from Kaiser Permanente dated in August 2009 reflect that she had low back pain and underwent an intramuscular injection.  VA treatment records dated in October 2009 reflect that the Veteran needed a left wrist brace for her carpal tunnel syndrome, and one was being requested from prosthetics.  In addition, the record shows that she receives regular VA and private care for these conditions, and records of her private care, dated since February 2010, and her VA care, dated since October 2009, have not been physically or electronically associated with the claims folder.  In light of the state of the record, the Board finds that the claims must be remanded to associate those records with the claims folder and to afford her VA examinations to assess the current severity of her low back disability and carpal tunnel syndrome.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that she may submit lay statements from herself as well as from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of her low back disability and left wrist carpal tunnel syndrome, to include the impact of the conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain, physically or electronically, all pertinent, outstanding records of the Veteran's treatment for her low back and left wrist carpal tunnel syndrome disabilities.  This must include records of the Veteran's treatment from the Washington VA Medical Center dated since October 2010.

3.  After associating all outstanding records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's low back disability.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all relevant records in Virtual VA (the Veteran's electronic claims file record).  

The examiner should identify all spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should express any functional loss from weakened movement, excess fatigability and incoordination in terms of additional degrees of limited motion of the Veteran's spine.  

In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems or any other neurological manifestations related to her low back disability.

All findings and conclusions should be set forth in a legible report. 

4.  After associating all outstanding records with the claims folder, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, frequency and severity of any left wrist carpal tunnel syndrome.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all relevant records in Virtual VA (the Veteran's electronic claims file record).  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should comment on the presence of any mild, moderate or severe incomplete paralysis or complete paralysis of the median nerve.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5.  Then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided an SSOC that expressly identifies all evidence considered.  After an opportunity to respond has been provided the Veteran and her representative, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

